Fielder, V. C.
The above-entitled cause having been referred to me to hear for the chancellor and advise what order or decree should be made herein, and the cause having been set down for hearing on this day, and it appearing that due notice of hearing was given to the defendant, and the petitioner now moving the cause for hearing, I do hereby certify that the defendant has defaulted and failed to appear to oppose the petitioner’s petition, and that I have directed the petitioner to proceed under rule 266a of this court.